Appeal from an order insofar as it grants respondent’s motion to punish appellant for contempt for interfering with respondent’s visitation rights, previously awarded; modifies and enlarges such visitation rights; restrains appellant from removing the infant from the city or State of New York, and restrains appellant and members of her family from interfering with said visitation rights. Order modified by striking therefrom the last ordering paragraph, and application for a change of visitation rights severed and remitted to the Special Term for determination. As so modified, order, insofar as appealed from, affirmed, without costs. The original application was to punish for contempt and the alteration of the visitation rights should not have been made without affording appellant an opportunity to be heard on the merits, as she requested. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.